Citation Nr: 1717976	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-17 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for migraine headaches prior to August 15, 2013, and in excess of 50 percent thereafter.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1986 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) located in Decatur, Georgia.  


FINDINGS OF FACT

1.  From January 8, 2010 to August 14, 2013, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring, on average, more frequently than once a month, which were not productive of severe economic inadaptability.

2.  From August 15, 2013, the migraine headaches are assigned a 50 percent disability rating, which is the maximum schedular rating under Diagnostic Code 8100.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent, but no higher, for migraine headaches have been met for the initial rating period prior to August 15, 2013 (from January 8, 2010 to August 14, 2013).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for an initial rating in excess of 50 percent for migraine headaches are not met or approximated from August 15, 2013, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's appeal decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as to the issue of higher initial ratings for migraines, the Board will evaluate the issue as an appeal for higher evaluations of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the issue on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Disability Rating Analysis for Migraine Headaches

In a June 2010 rating decision, the RO granted service connection for migraine headaches and assigned a zero percent (noncompensable) rating.  In a December 2010 rating decision, the grant of service connection for migraine headaches was assigned an effective date of January 8, 2010, the date of claim.  Thereafter, in a September 2015 rating decision, the RO increased the disability rating to 50 percent, effective August 15, 2013, the date of the VA examination.  The Veteran contends that, for the period prior to August 15, 2013, the symptomatology associated with the service-connected migraine headaches warrants a higher initial disability rating than the initially assigned zero percent (noncompensable), and in excess of 50 percent from August 15, 2013, forward.  

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson, 12 Vet. App. at 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Rating Period from January 8, 2010 to August 14, 2013

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the frequency and severity of the Veteran's migraine headaches more closely approximates the schedular criteria for a 30 percent rating under Diagnostic Code 8100 from January 8, 2010 to August 14, 2013.  In the June 2010 Notice of Disagreement, the Veteran stated that he has had prostrating attacks (due to the migraines) averaging more than two per month for at least 15 years.  

Consistent with the Veteran's contentions, in a February 2010 letter, A.W., the Veteran's supervisor from August 2004 to March 2007, stated that the Veteran would have migraines at least four to eight times per month and the Veteran would be sent home due to complaints of a pounding headache and eye sensitivity to light.  Similarly, P.H., the Veteran's supervisor from April 2007 to August 2009 stated, in a January 2010 letter, that the Veteran would miss several days of work due to complaints of severe migraine headaches and sensitivity to the lights in the office.  P.H. also indicated that the Veteran would miss work about four to six days per month due to the migraine headaches.  Although the period from August 2004 to August 2009 is dated outside of this portion of the rating period (from January 8, 2010 to August 14, 2013), A.W. and P.H.'s letters are of some probative value as they reflect on the severity of the Veteran's migraine headaches even prior to January 2010 (the beginning of the appeal period).  

The Veteran underwent a VA examination in February 2010.  At that time, the Veteran explained that he had migraines for 20 years with symptoms including a severe pounding feeling in his head and sensitivity to light.  The migraines are relieved with time and rest in a dark room for up to 48 hours.  The Veteran reported that, when the headaches occur, he has to stay in bed and is unable to do anything.  He experienced headaches, on average, two times per month lasting for 36 hours.  

In a November 2012 VA treatment record, the Veteran reported his concerns regarding migraine episodes.  Specifically, the Veteran stated that he had episodes of headaches every morning, which last until noon, for a prolonged period of time.

In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the migraine headaches disability picture approximates migraines with characteristic prostrating attacks occurring on an average of more frequently than once a month, which is the level of impairment contemplated by the 30 percent schedular rating.  Because the migraine symptoms and level of impairment have remained relatively unchanged throughout this portion of the rating period, the criteria for a 30 percent rating under Diagnostic Code 8100 prior to August 15, 2013 (from January 8, 2010 to August 14, 2013) are more nearly approximated.  38 C.F.R. § 4.3.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the next higher (and maximum) rating of 50 percent under Diagnostic Code 8100 is warranted for migraine headaches for rating period prior to August 15, 2013.  The weight of the evidence demonstrates that migraines are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

When asked to comment on the functional impact of the migraine headache disability, the February 2010 VA examiner noted that, during the headaches, the Veteran had to rest in a dark, quiet room.  Neither the Veteran nor the VA examiner indicated that the migraine headaches, alone, are productive of severe economic inadaptability.  The frequency of symptoms and associated functional impairment is consistent with the schedular criteria for the 30 percent rating.  While the headaches may interfere with employment and are more frequent than once per month, the evidence of record does not demonstrate severe economic inadaptability due to the migraine headaches for this period.  Indeed, while the Veteran has missed days of work due to the migraines, the Veteran does not contend, and the evidence does not show, that missing work has resulted in severe economic inadaptability.  Thus, the evidence, which shows that attacks of migraine headaches decrease activities and occur, on average, more than once per month, weighs against finding that the frequency and severity of prostrating attacks of migraine headaches are productive of severe economic inadaptability, and the migraines do not more nearly approximate the schedular criteria for a 50 percent rating.  For these reasons, as the preponderance of the evidence is against a disability rating in excess of 30 percent from January 8, 2010 to August 14, 2013, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Period from August 15, 2013, Forward

A 50 percent disability rating represents the maximum schedular evaluation available under the schedular criteria of Diagnostic Code 8100.  For the appeal period from August 15, 2013, forward, the Veteran is receiving the maximum allowable schedular disability rating under Diagnostic Code 8100; therefore, a higher schedular rating for the service-connected migraines may not be granted under Diagnostic Code 8100.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

Additionally, the Board finds no other applicable diagnostic codes which would afford the Veteran a higher disability evaluation.  See Schafrath, 1 Vet. App. at 589.  Accordingly, the appeal for a higher initial rating pursuant to Diagnostic Code 8100 is not warranted from August 15, 2013, forward.

Neither the Veteran nor the representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Also, in this regard, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, while the Veteran has generally stated that he has missed work due to the migraine headaches and cannot work a 40-hour week, the evidence does not suggest, and the Veteran has not asserted or contended, that he is unemployable due to the service-connected migraine headaches.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected migraines.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.


ORDER

An initial disability rating of 30 percent, but no higher, for migraine headaches for the period prior to August 15, 2013 (from January 8, 2010 to August 14, 2013) is granted; an initial rating in excess of 50 percent from August 15, 2013, forward, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


